IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHURCHILL COMMUNITY                          :   No. 126 WAL 2020
DEVELOPMENT, LP, PARADIGM                    :
CONSULTANTS, LLC, RAMESH, JAIN               :
AND VIKAS JAIN,                              :   Petition for Allowance of Appeal
                                             :   from the Order of the
                   Respondents               :   Commonwealth Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
ALLEGHENY COUNTY HEALTH                      :
DEPARTMENT,                                  :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.